ACCEPTED
                                                                                           01-15-00733-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/15/2015 6:43:43 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                         WILLIAM M. THURSLAND
                               Attorney At Law
                         440 Louisiana St., Ste. 1130                   FILED IN
                                                                 1st COURT OF APPEALS
                              Houston, TX 77002                      HOUSTON, TEXAS
                          Tel: (713) 655 - 0200 X 105            10/15/2015 6:43:43 PM
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk
                                October 15, 2015

Ms. Phyllis Washington, Deputy Clerk
Civil Post - Judgment
201 Caroline, Ste. 250
Houston, TX 77002

      Re: No. 2014 - 03703 J; In t he I nterest of D.R.L. et al ., 31 4 th District
Clerk; COA no.: 01 - 15 - 00733 - CV

Dear Ms. Washington :

      Pursuant to TRAP 34.5(b) & (c), I request that you supplement the
clerk’s record filed in the referenced appeal b y including the following
items filed on or about September 16, 2015 :

      1. Order Appointing Mother Appellate Counsel; and,
      2. Mother’s Notice of Appeal.

      Thanks you for your attention & co - operation in this matter.

                                                Sincerely,

                                                /s/ wil liam m thursland

                                                William M. Thursland

WMT:aa

c c: Sandra D. Hachem via fax: 713 - 578 - 3995
     Clerk, 1 st Ct. of Appeals